Citation Nr: 1513078	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  02-03 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include anxiety and depression, to include as secondary to a bilateral knee disability.

2.  Entitlement to a total disability evaluation for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to April 1960. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that its previous Remand in November 2013 also addressed the issues of entitlement to service connection for right and left knee disabilities.  However, in a July 2014 rating decision, the RO granted entitlement to service connection for a total left knee replacement, a total right knee replacement, and degenerative joint disease of right knee.  As such, the issues of entitlement to service connection for right and left knee disabilities are considered to have been granted in full and are no longer within the Board's jurisdiction.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for an acquired psychiatric disability, as well as entitlement to a TDIU.  

With respect to the Veteran's claim for entitlement to an acquired psychiatric disorder, it is his contention that he developed a mental health disability which was either caused or aggravated by his disabilities involving the knees and/or neck.  In its November 2013 Remand, the Board noted that a May 2013 VA examiner diagnosed the Veteran as having depressive disorder, not otherwise specified, and concluded that it was less likely than not that any military stressor caused the Veteran's current disorder; rather, the VA examiner opined that the depressive disorder started in childhood.  The Board emphasized that the May 2013 VA examiner failed to address whether service, including the Veteran's early discharge, aggravated the psychiatric condition.  In addition, with respect to whether the Veteran's service-connected knee disabilities caused or aggravated his depressive disorder, the examiner concluded that the Veteran's depressive disorder was pre-morbid to service, but also that "any Veteran perceived loss, disappointment, and/or life event could precipitate his depressive symptoms."  Thus, in its November 2013 Remand, the Board noted that the May 2013 examiner's statement suggested that the Veteran's knee disabilities could have aggravated the depressive disorder.  As such, the Board determined that a remand was necessary so that the VA examiner could provide an addendum opinion to clarify his opinions as they related to aggravation of the Veteran's diagnosed psychiatric disorder.  Specifically, the VA examiner was asked to opine as to whether it was at least as likely as not (probability of 50 percent or greater) that any psychiatric disability present was incurred in or aggravated by service, including the treatment in February 1960 and March 1960 and subsequent discharge by the Navy after finding the Veteran unfit for further duty; as well as to whether it was at least as likely as not (probability of 50 percent or greater) that any psychiatric disability present was proximately due to or chronically aggravated by the Veteran's service-connected knee disabilities.  

However, as correctly noted by the Veteran's representative in his January 2015 Post-Remand Brief, it does not appear that an addendum opinion was ever obtained from the VA examiner, nor was the Veteran provided with another VA mental disorders examination.  The  only opinion of record is the May 2013 VA mental disorders examination which the Board found to be inadequate in its November 2013 Remand.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As such, another remand is necessary to ensure compliance with the terms of the November 2013 Board remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

With respect to the Veteran's claim for entitlement to a TDIU, the Board finds that this issue is inextricably intertwined with the issue of entitlement to service connection for an acquired psychiatric disorder.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together when a decision concerning one could have a significant impact on the other).  Accordingly, these issues must be adjudicated together.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Forward the Veteran's claims file to the same examiner who performed the May 2013 VA mental health examination, or if unavailable, have another competent VA examiner review the file. The claims file should be made available to the examiner in conjunction with obtaining nexus opinions and/or examination. If the examiner believes a VA examination is necessary in order to provide the requested opinions, such examination should be scheduled, and all testing should be conducted. A complete rationale must be provided for each opinion offered.  The examiner is asked to address:

a).  Whether it is at least as likely as not (probability of 50 percent) that any psychiatric disability present, to include depressive disorder, was incurred in or aggravated by service, including the treatment in February and March 1960 and subsequent discharge by the Navy after finding the Veteran unfit for further duty.  

b).  Whether it is at least as likely as not (probability of 50 percent) any psychiatric disability present, to include depressive disorder, is proximately due to or chronically aggravated by the Veteran's service-connected knee disabilities.  

If, after a review of the record, an opinion is not possible without resort to speculation, then the VA examiner is asked to clarify whether an opinion is beyond what may be reasonably concluded based on the evidence of record. Any additional development deemed necessary to provide the requested opinion should be identified.

The VA examiner is also asked to consider that the Veteran is competent in describing symptoms at the time which supports a later diagnosis by a medical professional.  Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence. 

2.  After the development requested is completed, then readjudicate the claims on appeal, based on a review of the entire evidentiary record.  If any benefit sought remains denied, then furnish the Veteran a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




